Dear Secretary Blunt:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1986. The statement which you have submitted is as follows:
              Shall Article IV Section 30(a) of the Constitution of Missouri be amended to change from ten to fifteen percent the amount of highway motor vehicle fuel tax funds allocated for the "County Aid Road Trust Fund" and to include the City of St. Louis in the "County Aid Road Trust Fund"?
See our Opinion Letter No. 128-88.
We approve the legal content and form of the proposed statement. Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Very truly yours,
                                  WILLIAM L. WEBSTER Attorney General